Citation Nr: 0111184	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-07 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

Verification of the veteran's service dates are not of 
record.  However, it appears from alternate sources that his 
active service was from December 1959 to March 1969.  He died 
in October 1999.  The appellant is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los, Angeles, California which denied the appellant's claim 
seeking entitlement to dependency and indemnity compensation 
(DIC) based on service connection for the cause of the 
veteran's death, and which also denied her claim for 
dependents' educational assistance (DEA) benefits under 
Chapter 35 of title 38 of the United States Code.


REMAND

The Board observes that the Veterans Claims Assistance Act 
has eliminated the requirement for a well grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to a claim, and expanded VA's duty to notify 
the veteran and the representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA").

The appellant, the surviving spouse of the veteran, contends 
that the veteran died as a result of his exposure to Agent 
Orange.  A preliminary review of the claim file shows that 
the veteran died of cardiopulmonary arrest due to sepsis and 
pneumonia.  Congestive heart failure was listed as a 
significant condition contributing to death but not relating 
to the cause of death.  There was no autopsy.  At the time of 
his death, he was service connected for a chronic cystic 
condition of the groin area rated 50 percent, and chronic 
penile edema rated 20 percent.  A 100 percent total rating 
for individual unemployability was in effect for the two 
years prior to his death.  The veteran's terminal hospital 
records have been obtained and are in the claims file.  

Two volumes of the veteran's claims folder were received at 
the Board.  However, neither of these volumes contain the 
decision which resulted in the grants of service connection 
for the above service-connected disabilities, the medical 
records relied on to make that decision, as well as the 
service medical records and the veteran's discharge papers 
are missing.  There is no notation that a search was 
performed, or that these very important claims file documents 
were reconstructed.  These missing documents should be found 
and associated with the claims file.  If these documents 
cannot be found, the RO should attempt to reconstruct the 
missing documents and records through alternate sources.  

Insofar as the appellant is claiming that the veteran's death 
was caused by exposure to Agent Orange in service, other than 
the appellant's assertions, there is no evidence in the 
claims file to support her account of the veteran's exposure 
to herbicides in service.  Moreover, the evidence of record 
fails to show that he had one of the conditions enumerated in 
either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(c); and 
because the law, as authoritatively interpreted by the Court 
of Appeals for Veterans Claims, permits a presumption of 
herbicide exposure only in instances where the veteran has 
developed one or more of the enumerated conditions and has 
served in the Republic of Vietnam, the veteran's exposure may 
not be presumed at this time.  See McCartt v. West, 12 Vet. 
App. 164, 168 (1999).

That notwithstanding, the Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct service 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  This rationale would likewise apply when the issue 
is service connection for the cause of the veteran's death.  
In accordance with this legal precedent, the Board determines 
that the appellant should be informed that she can submit 
evidence which proves the claimed causal relationship.

Additionally, in accordance with the VA's duty to assist the 
appellant in developing further evidence which might support 
her claim, as required by the VCAA, it is now incumbent upon 
the VA to attempt to secure information which might confirm 
that the veteran was exposed to Agent Orange in service.  For 
this task, reference to official Government records will be 
necessary in order to ascertain where and when herbicide 
agents were applied in Vietnam, and whether the veteran was 
present in the pertinent locations and at the pertinent 
times.  The appropriate contact point for VA to obtain such 
information would appear to be the United States Armed 
Services Center for Research of Unit Records (USASCRUR).

In order to assist the USASCRUR in providing specific and 
relevant information, the RO should first ask the appellant 
to specify where, and under what circumstances the veteran 
may have been exposed to Agent Orange during his service in 
Vietnam.  In addition, the RO should secure, from the 
appropriate military service department, a copy of the 
veteran's DA Form 20 (Enlisted Qualification Record), or 
equivalent service personnel records, to verify the veteran's 
dates of service in Vietnam and his unit assignment while in 
that country.  Then, once that information is received, the 
RO should forward the information supplied by the appellant, 
along with the veteran's service personnel records, to 
USASCRUR, and ask that agency to provide a report as to the 
extent, if any, of the veteran's exposure to Agent Orange or 
other herbicides in service.

Further, the new legislation also requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See VCAA at § 3 (to be codified at 
38 U.S.C. § 5103A).

In April 2000, the veteran's death certificate was amended to 
show that the sepsis and pneumonia listed as causes of death 
on the death certificate were caused by bacteria identified 
as "enterobacter aerogenes."  Because the veteran was 
service-connected for a chronic cystic condition, which the 
medical records show involved numerous infections, there is a 
possibility that the sepsis and pneumonia were related to the 
veteran's service-connected cystic condition.  However, as 
this is unclear from the medical evidence, the RO should, 
after the foregoing development, refer the veteran's claims 
file for a medical opinion to determine if the veteran's 
fatal pneumonia and sepsis are related to his service-
connected chronic cystic condition.  Additionally, with 
regard to the claim that the cause of the veteran's death is 
due to Agent Orange exposure, the medical specialist should 
review the evidence as to the veteran's exposure (if 
documented) to Agent Orange in service, and should render an 
opinion as to whether the veteran's fatal pneumonia and 
sepsis are attributable to herbicide exposure.

The Board has reviewed the claims file in light of the new 
requirements of the Veterans Claims Assistance Act (VCAA).  
Specifically, in addition to the missing claims folder volume 
and medical records, the Board can find no evidence that the 
appellant was notified following her claim of which evidence 
she would be expected to submit, and which evidence VA would 
provide.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3, 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103).  As such, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Lastly, the Board observes that prior to the veteran's death 
in June 1997, the veteran filed a claim seeking entitlement 
to service connection for a liver condition due to high 
dosages of antibiotics taken for extended periods of time.  
However, his death occurred before the claim was the subject 
of a decision by the RO.  Shortly after the veteran's death, 
in November 1999, the appellant filed an application for DIC 
to include accrued benefits.  Significantly, however, there 
is no indication from the record that the RO has developed or 
adjudicated the appellant's claim for accrued benefits.  See 
Lathan v. Brown, 7 Vet. App. 359, 368 (1995).

In light of the development requested below, the issue of 
entitlement to dependents' educational assistance benefits 
under Chapter 35 of title 38 of the United States Code is 
deferred.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to locate the 
missing claims file documents, to include 
the service medical records and copies of 
all rating decisions prior to the 
February 1997 rating decision, which is 
the earliest rating action contained in 
the claims file.  If the RO is unable to 
locate the missing claims file documents, 
this should be clearly documented and the 
appropriate procedures should be 
undertaken in order to search alternate 
sources and reconstruct the missing 
records.  

2.  The RO should also give the appellant 
the opportunity to provide specific 
information concerning the veteran's 
purported exposure to Agent Orange in 
service, including the dates of his tour 
of duty in Vietnam, approximates dates 
and locations, as well as the 
circumstances, of the claimed exposure, 
and the unit(s) in which he served.  The 
RO should ask the appellant to provide 
specific information, including dates, 
places, unit assignments, etc.  The RO 
should also allow the appellant to submit 
any records she may have on the veteran.  
If the RO is unable to obtain such 
service records and/ or information, it 
should follow the proper procedures under 
the Veterans Claims Assistance Act.

3.  The RO should make an attempt to 
secure through official channels any 
available service medical records, and 
the veteran's service personal records 
(201 File), including verification of his 
service dates, and the dates of service 
in the Republic of Vietnam.  If the RO is 
unable to obtain such service records 
and/ or information, it should follow the 
proper procedures under the Veterans 
Claims Assistance Act.

4.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the dates of the 
veteran's tour of duty in Vietnam, as 
well as the reported areas of duty during 
that time.  This summary, together with a 
copy of the veteran's DD Form 214 and all 
related documents, should be sent to the 
USASCRUR.  The USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's purported exposure to Agent 
Orange.

5.  If the information from the USASCRUR 
confirms that the veteran was exposed to 
Agent Orange and/or other herbicides 
during his service in Vietnam, the RO 
should inform the appellant of the 
documented exposure.  The RO should also 
inform the appellant that she may submit 
proof that the pneumonia and sepsis were 
caused by the veteran's exposure to Agent 
Orange in service.

6.  If the information from the USASCRUR 
confirms that the veteran was exposed to 
Agent Orange and/or other herbicides 
during his service in Vietnam; and with 
the additional information obtain and the 
evidence currently of record, the RO 
should then refer the veteran's claim 
folder to an appropriate medical 
specialist, to determine whether the 
veteran's fatal cardio-pulmonary arrest, 
pneumonia and/or sepsis was (or were) the 
result of exposure to Agent Orange.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the study of this case.  A complete 
rationale for any opinion expressed 
should be included in the medical report, 
to include the evidence in the record 
upon which the examiner bases the 
opinion.

7.  In any event, with the additional 
information obtain and the evidence 
currently of record, RO should refer the 
veteran's claims folder to an appropriate 
medical specialist to determine the 
following:

The physician should be asked to 
review the available medical reports 
and render an opinion as to whether 
there was a causal connection 
between the veteran's chronic cystic 
condition and the sepsis and 
pneumonia listed as causes of death 
on his death certificate; whether 
the service-connected cystic 
condition contributed substantially 
or materially to his death; combined 
to cause death; or whether the 
service-connected cystic condition 
resulted in debilitating effects and 
general impairment of health to an 
extent that rendered the veteran 
materially less capable of resisting 
the effects of the sepsis and 
pneumonia causing death.

The claims folder must be made available 
to the examiner for review in conjunction 
with the study of this case.  A complete 
rationale for any opinion expressed 
should be included in the medical report, 
to include the evidence in the record 
upon which the examiner bases the 
opinion.

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

9.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

10.  The RO should then review the record 
and readjudicate the issue of entitlement 
to service connection for the cause of 
the veteran's death, to include as a 
result of Agent Orange exposure, 
including adjudication of the claim in 
light of Combee and Brock, both supra, as 
discussed above.  The RO should also 
adjudicate the appellant's claim for 
accrued benefits. 

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, or if a timely notice of 
disagreement is received with respect to any other matter, 
including the disposition of the accrued benefits claim, 
Zavalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996), the RO 
should issue a supplemental statement of the case on all 
issues in appellate status.  The SSOC must contain notice of 
all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  The appellant and her representative should be 
provided an appropriate period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



